           Case 2:20-cv-02291-GJP Document 1 Filed 05/14/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHEET METAL WORKERS' HEALTH &                              :      CIVIL ACTION
WELFARE FUND OF LOCAL NO. 19                               :
1301 South Columbus Boulevard                              :      NO.
Philadelphia, PA 19147                                     :
                                                           :
                    and                                    :
SHEET METAL WORKERS' ANNUITY FUND                          :
OF LOCAL NO. 19                                            :
1301 South Columbus Boulevard                              :
Philadelphia, PA 19147                                     :
                                                           :
                    and                                    :
SHEET METAL WORKERS' JOINT                                 :
APPRENTICESHIP FUND OF PHILADELPHIA                        :
AND VICINITY                                               :
1301 South Columbus Boulevard                              :
Philadelphia, PA 19147                                     :
                                                           :
                    and                                    :
SHEET METAL WORKERS' LOCAL 19                              :
1301 South Columbus Boulevard                              :
Philadelphia, PA 19147                                     :
                                                           :
                    and                                    :
GARY MASINO, TRUSTEE                                       :
SHEET METAL WORKERS' LOCAL 19                              :
BENEFIT FUNDS                                              :
1301 South Columbus Boulevard                              :
Philadelphia, PA 19147                                     :
                              Plaintiffs,                  :
                                                           :
                     v.                                    :
                                                           :
INVISION SIGN LLC                                          :
360 Crider Avenue                                          :
Moorestown, NJ 08057                                       :
                                    Defendant.             :

                                        COMPLAINT

                                          The Parties

      1.      Plaintiffs, Sheet Metal Workers' Health & Welfare Fund of Local No. 19, Sheet Metal
             Case 2:20-cv-02291-GJP Document 1 Filed 05/14/20 Page 2 of 6




Workers' Annuity Fund of Local No. 19, Sheet Metal Workers' Joint Apprenticeship Fund of Philadelphia

and Vicinity, (hereafter collectively, “Local 19 Funds”) are employee benefit plans pursuant to Section 3(3)

of the Employee Retirement Income Security Act (hereafter, “ERISA”), 29 U.S.C. Section §1002(3), with

their principal office located at 1301 South Columbus Boulevard, Philadelphia, Pennsylvania 19147.



        2.       Plaintiff, Sheet Metal Workers' Local No. 19 ("Plaintiff Union"), is an unincorporated labor

organization within the meaning of Section 2(5) of the Labor Management Relations Act of 1947 (hereafter,

the “LMRA”), as amended, 29 U.S.C. §152, with its principal office located at 1301 South Columbus

Boulevard, Philadelphia, Pennsylvania 19147. Plaintiff Union brings this action in its capacity as collective

bargaining agent for the covered employees of Defendant, CF Installation Management.



        3.       Plaintiff, Gary Masino, as a trustee of the Plaintiff Funds, acts as a fiduciary on behalf of the

Plaintiff Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A), for the purposes

of collecting delinquent contributions and brings this action in such capacity, having been so authorized by

the Board of Trustees, on behalf of the Plaintiff Funds.



        4.       Defendant is a New Jersey corporation with its office located at 360 Crider Avenue,

Moorestown, New Jersey 08057.



        5.       Defendant is engaged in interstate commerce within the meaning of Section 2(6) of the

LMRA, as amended, 29 U.S.C. Section 152(6), and has employed members of Plaintiff Union pursuant to

collective bargaining agreement(s) in the State of New Jersey.




                                                       2
                Case 2:20-cv-02291-GJP Document 1 Filed 05/14/20 Page 3 of 6




          6.       Defendant is an Employer within the meaning of Section 2(2) and Section 301 of the LMRA,

as amended, 29 U.S.C. Section 152(2) and Section 185; and Sections 3(5) and 515 of the ERISA, 29 U.S.C.

Section 1002(5) and Section 1145.



                                              Jurisdiction & Venue

          7.       Jurisdiction in the District Court is proper pursuant to Section 301 of the LMRA, as amended,

29 U.S.C. Section 185, in that Defendant is an Employer within the meaning of the LMRA, and has been, and

continues to be, a party to collective bargaining agreement(s) which form the basis and substance of the

matters in this litigation; and 28 U.S.C. Section 1337, providing for original jurisdiction in civil actions that

arise out of an Act of Congress regulating commerce.



          8.       Jurisdiction of the District Court is also invoked pursuant to Section 502 and Section 515 of

ERISA, 29 U.S.C. §§1132 and 1145, in that Defendant is an employer as defined by ERISA. The Eastern

District of Pennsylvania is the proper venue under ERISA section 502(e)(2), 29 U.S.C. §1132(e)(2), because

the Plaintiff Union and Plaintiff Funds are located in this judicial district.



                                                 Cause of Action

          9.       Plaintiffs hereby incorporate the allegations of paragraphs 1 through 8, as if set forth fully

herein.



          10.      Plaintiff Union and Defendant are parties to a collective bargaining agreement(s), which

requires that the Defendant make certain contributions on a timely basis to the Plaintiff Funds and remit

certain payments to the Plaintiff Union.



                                                         3
              Case 2:20-cv-02291-GJP Document 1 Filed 05/14/20 Page 4 of 6




        11.      Defendant, like all other contributing employers to Plaintiff Funds, is required to submit

contribution reports accurately setting forth the hours worked by employees covered under the collective

bargaining agreement(s), and to remit contributions to Plaintiff Funds, at rates commensurate with those

required pursuant to the collective bargaining agreement(s), for all hours worked. The collective bargaining

agreement(s) and/or fund delinquency policy further note that liquidated damages and interest shall be

assessed to untimely and/or unpaid fringe benefit contributions until the employer cures its delinquency.

Notwithstanding obligations contained in said collective bargaining agreement(s), Defendant has failed to

timely remit employees’ required fringe benefit contributions. A copy of the collective bargaining agreement

is attached hereto as Exhibit A. A copy of the delinquency policy is attached hereto as Exhibit B.



        12.      Defendant has employed workers for whom it failed to remit the required benefit

contributions on time for the month of January 2020, thus resulting in a total delinquency obligation of the

amount of $21,410.33, consisting of principal contributions in the amount of $17,266.39, liquidated damages

in the amount of $3,453.28, and interest that has accrued to present in the amount of $690.66 due to

Defendant’s failure to meet its benefit contribution obligations to the Plaintiff Funds.



        13.      Payment of timely benefit contributions to Plaintiff Funds are critical, as those contributions

are utilized to supply members of the Plaintiff Union, including those employed by the Defendant, and their

beneficiaries, presently with health coverage and other benefits that will be paid upon member retirement in

the future. Any failure to remit contributions timely by the required due date set forth in the relevant collective

bargaining agreement(s) and/or delinquency policy can cause significant damage to the Plaintiff Funds’

ability to provide member benefits. See Exhibits A and B.




                                                        4
              Case 2:20-cv-02291-GJP Document 1 Filed 05/14/20 Page 5 of 6




        14.      These amounts may also change as the Defendant may make partial payments and/or fails

to make one or more payments due as a result of additional work performed under the collective bargaining

agreement(s).



        15.      Defendant has been notified of its obligations under the collective bargaining agreement and

its delinquencies, but has failed or refused to make appropriate and timely payments as required. This failure

constitutes a willful derogation of the Defendant's responsibilities to the Plaintiff Union, the Plaintiff Funds

and their employees/participants. A copy of Plaintiffs’ Notice to Employer dated March 16, 2020 is attached

hereto as Exhibit C.



        16.      Plaintiffs are entitled to a provision permitting immediate registration in another District of

any judgment entered in this action.



        WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant and in favor of

Plaintiffs, and to award relief as follows:

                 a.       Judgment in the amount of $21,410.33, or such other amounts as may be due and

owing when this cause of action reaches judgment, or such other amounts as may be due and owing when this

cause of action is reduced to judgment, as provided for by Section 502 of ERISA;

                 b.       Reasonable counsel fees, interest to run at rate of 7%, and costs of suit, as provided

for by Section 502 of ERISA;

                 c.       Injunctive relief ordering Defendant to remit employer reports, contributions and

other required payments in a timely fashion;




                                                       5
          Case 2:20-cv-02291-GJP Document 1 Filed 05/14/20 Page 6 of 6




               d.      Liquidated damages as provided by the applicable collective bargaining

agreement(s) and by Section 502 of ERISA; and

               e.      Other relief as the Court deems just and proper.

                                                Respectfully submitted,

                                                       SPEAR WILDERMAN, P.C.


                                                       BY:_/s/ Nicholas J. Botta ________________
                                                          NICHOLAS J. BOTTA
                                                          PA ID No. 307542
                                                          230 South Broad Street, Suite 1400
                                                          Philadelphia, PA 19102
                                                          (215) 732-0101
Dated: May 15, 2020                                       Attorney for Plaintiffs




                                                   6
